DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  Line 2 recites “a sidewall the extends”, which is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 3 recites “the rear face” but there is no antecedent basis for said element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over   Conrad ‘87 (US 2016/0174787) in view of Westergren (US 4,733,430).
As to claim 1, Conrad discloses a hand vacuum cleaner having a front end, a rear end, an upper end and a lower end, the hand vacuum cleaner comprising: (a) an air flow path extending from a dirty air inlet (412) to a clean air outlet (132), the dirty air inlet provided at the front end; (b) an air treatment assembly comprising an air treatment chamber (184) positioned in the air flow path, the air treatment assembly having an air treatment assembly air inlet (192), an air treatment assembly air outlet (200) and an openable front end (228; paragraph 205); (c) a suction motor (204) positioned in the air flow path downstream of the air treatment assembly and upstream of the clean air outlet (Fig. 21), and a power switch (1084) provided on a rear wall (1048) of the rear end of the hand vacuum cleaner                                 (paragraph 325 and Fig. 1).
Conrad does not include (d) an information display device provided on the rear wall of the rear end of the hand vacuum cleaner.
Westergren discloses a hand vacuum cleaner having a control panel (38) comprising (d) an information display device (78, 42, 44, 74, 70) and a power switch (76) (column 5, lines 20-60).
It would have been obvious to have substituted the power switch of Conrad for a control panel including an information display device and a power switch, as taught by Westergren, in order to provide additional information to the user regarding vacuum cleaner brush operations (column 5, lines 20-60).
As to claim 2, Westergren provides wherein the information display device comprises a first portion (78) that provides a first information (whether a brushroll is operating; column 5, lines 46-53) and a second portion (70) that provides a second information (amount of suction power) of a different type than the first portion (column 5, lines 26-35).
As to claim 3, Westergren provides wherein the first information is whether a brush roll of a surface cleaning head that is upstream of the dirty air inlet is operating (column 5, lines 46-53) and the second information is an operating power mode of the hand vacuum cleaner (column 5, lines 26-35).
As to claim 4, wherein the rear end further comprises a power switch (1084; paragraph 325 and Fig. 1).
As to claim 5, wherein the rear end is generally planar (Fig. 1). 
As to claim 11, wherein the suction motor is located at the rear end of the hand vacuum cleaner, the rear end has a sidewall (1138) the extends to a rear face (1052) and the clean air outlet is provided in the sidewall (Figs. 2 and 3).
As to claim 12, wherein the suction motor is located at the rear end of the hand vacuum cleaner, the hand vacuum cleaner comprises a pistol grip handle (484) which extends downwardly from the rear end of the hand vacuum cleaner (Fig. 1).
As to claim 13, further comprising a removable energy storage member pack (1268; paragraph 352 and Fig. 3) wherein, when the energy storage member pack is positioned in the hand vacuum cleaner, the energy storage member pack extends generally parallel to the pistol grip handle (Fig. 3).
As to claim 18, wherein the information display device is positioned above the air treatment member (See the hand cleaner orientation of Fig. 1).
As to claim 19, further comprising an energy storage member pack (1268; paragraph 352 and Fig. 3) and the air flow path comprises a portion that extends rearward above the energy storage member pack (Orienting the hand vacuum cleaner at a certain angle will provide an air flow path portion above 1268).
As to claim 20, wherein the air treatment member has an openable front end comprising a front wall (228) and, when the openable front end is in a closed position, the openable front wall is generally parallel to the rear wall (228 is substantially parallel to 484, which may be interpreted as a wall).
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad ‘87                                   (US 2016/0174787) in view of Westergren (US 4,733,430), and further in view of Conrad ’57                   (US 2014/0237757).
As to claim 6, Conrad does not include wherein a first axis that extends between the front end of the hand vacuum cleaner and the rear end of the hand vacuum cleaner extends through the suction motor and the information display device.
Conrad ’57 discloses a hand vacuum cleaner comprising a first axis (A line extending through 7903 and 7985) that extends between the front end (Located at 7903) of the hand vacuum cleaner and the rear end (Located at 7985) of the hand vacuum cleaner extends through a suction motor (911) and a power switch (7985) (Fig. 10).
It would have been obvious to have modified Conrad ’87 in view of Westergren such that the control panel (The location having one or more buttons) is located on a rear upper face of the vacuum cleaner, as taught by Conrad ’57, in order to provide a suitable alternative location for the control panel. The modification provides a first axis that extends between the front end of the hand vacuum cleaner and the rear end of the hand vacuum cleaner extends through the suction motor and the information display device (The control panel).
As to claims 7 and 9, Conrad ’57 provides a pre-motor filter housing (556) defining a volume and the first axis also extends through the volume (paragraph 246 and Fig. 96).
As to claim 8, wherein the suction motor has a suction motor axis of rotation (1196) and the first axis is the suction motor axis of rotation (paragraph 346 and Fig. 96).
As to claim 10, wherein air treatment member comprises a cyclone chamber (184; paragraph 198) having a cyclone axis of rotation (248; paragraph 204), wherein the cyclone axis of rotation extends generally parallel to the first axis (Fig. 96).

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723